J-S82013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 YAMIL TORRES                            :
                                         :
                    Appellant            :   No. 4051 EDA 2017

             Appeal from the PCRA Order November 28, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0916741-1993


BEFORE:    LAZARUS, J., OLSON, J., and STRASSBURGER*, J.

JUDGMENT ORDER BY LAZARUS, J.:                     FILED MARCH 25, 2019

     Yamil Torres appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, dismissing as untimely his petition filed under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We affirm.

     In 1994, Torres was convicted of first-degree murder, third-degree

murder, and related offenses for the shooting deaths of Carlos Santiago and

Robert Velasquez.    The court sentenced Torres, who was 20 years old at the

time of the commission of his crimes, to life imprisonment without parole on

the first-degree murder conviction and a consecutive sentence of 10-20 years’

imprisonment on the third-degree murder conviction. On direct appeal, this

Court affirmed his judgments of sentence. Commonwealth v. Torres, 665

A.2d 1303 (Pa. Super. 1995). Torres did not seek review in the Pennsylvania

Supreme Court.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S82013-18



        On November 9, 2000, Torres filed his first PCRA petition, which the

court    dismissed      as   untimely.    On    appeal,     this   Court   affirmed.

Commonwealth v. Torres, 844 A.2d 1290 (Pa. Super. 2003). The

Pennsylvania Supreme Court denied Torres’ petition for allowance of appeal.

Commonwealth v. Torres, 852 A.2d 312 (Pa. Super. 2004) (Table).

        On August 16, 2012, following the United States Supreme Court’s

decision in Miller v. Alabama, 567 U.S 460 (2012), Torres filed the instant

PCRA petition. Following the Court’s decision in Montgomery v. Louisiana,

136 S. Ct. 718 (2016), which made its holding in Miller retroactive, Torres

amended his PCRA petition.          On November 28, 2017, the PCRA court

dismissed the petition as untimely. On appeal, Torres claims that he was a

“minor” at the time of his offenses because he was under the age of 21, and

that therefore the Miller decision entitles him to relief based on both the

Eighth Amendment and the Equal Protection Clause of the United States

Constitution.

        Recently, this Court has rejected these claims. See Commonwealth

v. Lee, 2019 PA Super 64 (Pa. Super. 2019) (en banc) (holding defendant,

who was over age eighteen at the time of her offense, could not invoke Miller

to   overcome     the    PCRA    time-bar);    see   also    Commonwealth         v.

Montgomery, 181 A.3d 359, 366 (Pa. Super. 2018) (en banc) (“Neither the

Supreme Court of the United States nor our Supreme Court has held that

Miller announced a new rule under the Equal Protection Clause.”).




                                         -2-
J-S82013-18



      The PCRA court, therefore, properly rejected Torres’ effort to extend

Miller to satisfy the new constitutional rule exception to the PCRA time-bar.

42 Pa.C.S.A. § 9545(b)(1)(iii).   We find no error.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/19




                                     -3-